Citation Nr: 1522669	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  11-26 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

Payment of air ambulance transport from the site of a motor vehicle accident to Delray Medical Center in Delray Beach, Florida, on August 11, 2010.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an adverse determination entered in February 2011 by the Fee Basis Unit of the Department of Veterans Affairs (VA) Medical Center located in West Palm Beach, Florida.  The appellant is the health care provider who rendered the air transport of the Veteran in August 2010.  The claim was remanded in January 2015 for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its January 2015 remand, the Board noted that the appellant specifically requested a hearing before the Board, sitting at the RO.  In correspondence dated October 2, 2014, the VA Regional Office attempted to advise the appellant that the requested hearing before the Board, sitting at the RO, had been scheduled to occur on November 6, 2014.  Unfortunately, however, that correspondence (which can be found in the VBMS electronic records system) was incorrectly addressed to the appellant in Ft. Lauderdale, Florida, when in fact the appellant's address of record is in West Palm Beach, Florida.  That correspondence was returned by postal authorities to the RO later in October 2014 marked "return to sender," "no such number," and "unable to forward." 

The appellant failed to report for the hearing; however, the Board noted that it was VA's error in failing to provide adequate notice to the appellant of the date, time, and location of the requested hearing.  The Board remanded the claim so that the RO could send proper notice to the appellant in order to preserve the appellant's due process rights.

The RO scheduled the appellant for another hearing to take place on April 13, 2015.  Unfortunately, the RO sent the notice to the exact same erroneous address in a February 27, 2015 correspondence (VBMS 3/4/15).  The correspondence was once again returned as undeliverable and marked "return to sender," "no such number," and "unable to forward." 

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

Consequently, the claim must be remanded so that the appellant can be scheduled for a Board hearing and properly notified of that hearing.  The Board notes that the appellant listed the following on the October 2011 VA Form 9:

[redacted]

However, the Board notes that a November 19, 2014 correspondence sent to that address was also returned as undeliverable.

The Health Care District website, http://www.hcdpbc.org/index.aspx?page=39 lists the home office address as:

[redacted] 

The notice of the hearing should be sent to both addresses.

Accordingly, the case is REMANDED for the following action:

Afford the appellant its requested hearing before the Board, sitting at the RO, in conjunction with its request therefor made in October 2011.  Ensure that notice of the hearing date is provided to the appellant at both of the following addresses:   

[redacted]

[redacted]
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




